PER CURIAM.
Defendant was charged by bill of information with the crime of simple burglary, La.R.S. 14:62. After waiving trial by jury defendant was found guilty as charged and sentenced as a multiple offender to serve nine years at hard labor. On appeal he relies on six assignments of error for reversal of his conviction and sentence, five of which were not briefed or argued.
We have reviewed the record and find no merit in defendant’s assignment of error which was briefed and argued. Accordingly, we affirm his conviction and sentence.